Citation Nr: 1446801	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-39 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a leg condition.

2.  Whether new and material evidence has been received to reopen the claim for service connection for hiatal hernia with reflux esophagitis and gastritis.

3.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for depression. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in August 2010, and a transcript of the hearing is associated with his claims folder.  This matter was remanded in November 2010 for further development.

The issues of service connection for hiatal hernia with reflux esophagitis and gastritis, and of service connection for bilateral hearing loss disability, on their merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Board denied service connection for a leg condition in September 1999.  

2.  Since the final September 1999 Board decision denying service connection for a leg condition, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

3.  The Board denied service connection for hiatal hernia with reflux esophagitis and gastritis in September 1999.  

4.  Since the final September 1999 Board decision denying service connection for hiatal hernia with reflux esophagitis and gastritis, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received.  

5.  The RO denied service connection for bilateral hearing loss disability in October 2004.  The Veteran did not appeal, nor was new and material evidence received within one year of October 2004 notification of the decision.

6.  Since the final October 2004 decision denying service connection for bilateral hearing loss disability, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received.  

7.  The Veteran's current diabetes mellitus was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

8.  The Veteran's current hypertension was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

9.  The Veteran's current depression was not manifest in service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  The September 1999 Board decision denying service connection for leg condition, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

2.  The criteria to reopen the claim for service connection for leg condition based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The September 1999 Board decision denying service connection for hiatal hernia with reflux esophagitis and gastritis is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

4.  The criteria to reopen the claim for service connection for hiatal hernia with reflux esophagitis and gastritis, based on new and material evidence, are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  The October 2004 RO decision denying service connection for bilateral hearing loss disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

6.  The criteria to reopen the claim for service connection bilateral hearing loss disability based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

7.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

8.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

9.  The criteria for service connection for depression are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The duty to notify has been met by correspondence dated in July 2008.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  VA examinations are not necessary for the diabetes mellitus, hypertension, and depression claims, as the evidence does not establish that the Veteran suffered a relevant in-service event, disease, or injury.  For the leg condition claim, it is not being reopened, and so an examination for it is not warranted.  38 C.F.R. § 3.159.  After the Board's November 2010 remand, the Veteran failed to submit a post-service examination report which reportedly concerned high blood pressure and which the Veteran testified in August 2010 had occurred shortly after service.  It had been sought in the Board's remand.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Diabetes mellitus and cardiovascular-renal disease, including hypertension, are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Claims to reopen 

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Prior Board decisions are also final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118 . 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Leg condition

The Board denied service connection for leg condition in September 1999.  The Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The basis of the decision was that while treatment was shown in service, there was no post-service showing of any disability of the right knee or either leg.  

Since that decision, no competent evidence of a current leg condition has been submitted.  The Veteran's recent statements, including his August 2010 hearing testimony, to the effect that he has leg disorders, and/or that they are related to service, have been considered.  However, those statements are cumulative of evidence previously considered.  As new evidence has not been submitted, the claim is not reopened.  

Hiatal hernia with esophagitis and gastritis

The Board denied service connection for hiatal hernia and gastritis in September 1999.  The Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The basis of the decision was that this was not present during service or on service separation, and that no competent medical evidence had been furnished to relate it to service.  

The Veteran has recently testified, in August 2010, that he had symptoms of esophagitis and gastritis while he was on active duty, and that service health care providers put him on Maalox.  Presuming the credibility of the evidence for the purposes of reopening, this statement is new and material, as there previously had not been any evidence of in-service disease.  Accordingly, the claim is reopened.  Further action on this claim is being ordered in the remand section of this decision, below.  

Hearing loss

The RO denied service connection for bilateral hearing loss disability in October 2004.  The Veteran was notified of the decision and of his appellate rights by a letter dated in October 2004.  He did not appeal, and no correspondence or additional evidence was received from him within one year following the October 2004 notice to him.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The basis of the decision was that the Veteran's service treatment records were negative for a diagnosis of hearing loss, he had normal hearing on separation examination in September 1968, he had a glomus jugular tumor removed prior to February 1993, resulting in a postoperative left sensory hearing loss, and medical records from December 1992 to July 1994 showed sensorineural hearing loss in the right ear.  There was no medical evidence that the hearing loss was associated with a condition or injury in service.  

The Veteran's recent August 2010 hearing testimony, to the effect that he had in-service noise exposure in a pump room, is presumed credible for the purpose of reopening and is new and material, as there previously had not been any evidence submitted of in-service ear events or injuries.  Accordingly, the claim is reopened.  Further action on this claim is ordered in the remand section of this decision.  

Service connection claims

Diabetes mellitus

Service treatment records are silent for reference to diabetes mellitus.  The Veteran's endocrine system was normal on service discharge examination in September 1968, and his urine was negative for sugar at that time.  

Diabetes mellitus was not mentioned or found on VA examinations in December 1992 or April 1996, and when the Veteran was asked about his health during VA treatment in February 2004, he indicated that it was generally good, with no mention of diabetes mellitus.  Diabetes mellitus is reported in a December 2006 VA medical record and a diagnosis is currently established.  The Veteran testified in August 2010 that he did not know he had it until about 8 years prior.  He further testified that he was overweight shortly after service.  

Based on the evidence, the Board concludes that service connection is not warranted for diabetes mellitus.  The preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation, and no competent evidence of record relates it to service.  While the Veteran may have been overweight post-service, there is no competent evidence that diabetes mellitus was manifest until many years after service.   

Hypertension

Service treatment records are silent for reference to hypertension.  The Veteran's heart and vascular system were normal on service discharge examination in September 1968, and his blood pressure was 122/78.  

During an August to September 1990 private hospitalization for removal of a left glomus jugular tumor, system review was unremarkable and hypertension was not reported.  Medical history obtained on VA examination in December 1992 revealed a report of borderline blood pressure "for years."  On examination, the Veteran's blood pressure was 150/96 and 138/96 and he was informed of this.  In March 1993, hypertension was assessed.  

Based on the evidence, the Board concludes that service connection is not warranted for hypertension.  The preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation, and that it is unrelated to service.  Borderline high blood pressure was mentioned by the Veteran at the time of the VA examination in December 1992, and hypertension was assessed in March 1993.  The Veteran testified in August 2010 that he had been told to get his blood pressure under control shortly after service, after applying to work for a city.  However, high blood pressure and hypertension are not interchangeable diagnoses.  High blood pressure is a medical finding, whereas hypertension is a disease subject to service connection.  The Veteran testified in August 2010 that he was given an examination for a city job shortly after service, but he has not submitted the examination report despite being given the opportunity to do so following the remand in November 2010.  The Veteran is not competent to indicate when he first had hypertension, as this is a matter for which special medical knowledge is required.  See Jandreau, 492 F.3d at 1372. 

Depression

Service treatment records are silent for reference to depression.  The Veteran's psychiatric system was normal on service discharge examination in September 1968, and he denied having or having had psychiatric symptomatology at that time.  

During an August to September 1990 private hospitalization for removal of a left glomus jugular tumor, system review was unremarkable and depression was not reported.  Medical history obtained on VA examination in December 1992 did not contain a report of depression, and depression was not diagnosed.  On VA evaluation in February 2004, the Veteran reported that he was in generally good health.  A December 2006 VA medical record reports depressive disorder.  

Based on the evidence, the Board concludes that service connection is not warranted for depression.  The preponderance of the evidence indicates that it was not manifest in service and that it is unrelated to service.  It was first shown in 2006, which was many years after service.  The Veteran testified in August 2010 that he had problems with depression in service, because a lot of his friends got killed.  However, his denial of psychiatric symptomatology on service discharge examination in September 1968 and the normal clinical evaluation at that time is more probative evidence indicating that he did not have a depressive disorder in service. 

The Veteran indicated in October 2008 that when he left service, he was not checked for the diseases at issue.  However, the service discharge examination report reveals that this is not true.  He also reported in December 2008 that his duties in service involved work in a water and wastewater division, where he was exposed to gases which were a source of danger.  However, he has not alleged that exposure to these gases caused diabetes mellitus, hypertension, or depression, and no competent evidence shows that his in-service work experiences caused any of them.  

The preponderance of the evidence is against the claims being decided on the merits and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1  Vet. App. 49, 55 (1991).  


ORDER

The application to reopen the claim for service connection for leg condition is denied.

As new and material evidence has been received, the claim for service connection for hiatal hernia with reflux esophagitis and gastritis is reopened.  

As new and material evidence has been received, the claim for service connection for bilateral hearing loss disability is reopened.  

Service connection for diabetes mellitus is denied. 

Service connection for hypertension is denied. 

Service connection for depression is denied. 


REMAND

The Board has found that new and material evidence has been received to reopen the claims for service connection for hiatal hernia with reflux esophagitis and gastritis, and for bilateral hearing loss disability.  The RO had found that new and material evidence had not been received to reopen these claims, and had not considered them on the merits.  Accordingly, remand for initial RO consideration of these claims on their merits is required.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Furthermore, the Board finds that a VA examination is required for the Veteran's bilateral hearing loss disability claim.  While there was no ear treatment shown in service, and the Veteran's hearing was normal on service discharge examination in September 1968, a hearing loss disability of each ear was shown at the time of the July 2004 VA examination.  Moreover, there is now evidence of an in-service ear event or injury, as witnessed by the Veteran's August 2010 hearing testimony that he worked in a water treatment plant and its pump room in service without earplugs.  Under 38 C.F.R. § 3.159, this is sufficient to warrant an examination as indicated below.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his current bilateral hearing loss disability.  The claims file must be provided to the examiner for review in conjunction with the examination.  

After reviewing the file and the remand, the examiner should offer an opinion as to the following:  

      Is it at least as likely as not (a probability of at least 50 percent or higher) that the Veteran's current hearing loss disability of either ear was manifest in service or within 1 year of discharge, or is otherwise causally related to service, including noise exposure in his water treatment duties, including in the pump room without earplugs?  For the purpose of this opinion, the examiner should accept that while the Veteran was in service, he worked in water treatment and had duties in the pump room without earplugs.  The Veteran denied having or having had ear trouble on service discharge examination in September 1968 and audiometric examination was normal at that time; and that sensory hearing loss (left ear) was first found in 1990 in conjunction with the discovery of a left glomus jugular tumor.

Detailed reasons for the opinion must be furnished. 

2.  Thereafter, consider the Veteran's claims for service connection for bilateral hearing loss disability and hiatal hernia with reflux esophagitis and gastritis on the merits.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


